The Attorney        General of Texas

    JIM MATTOX                                                           March 15, 1984
    Attorney General



    Supreme      Court Building                        Honorable Bob Bush                     Opinion No. JM-136
    P. 0. BOX 12546                                    Chairman
    Austin,    TX. 76711. 2546                         Committee on Judiciary                 RS:  Whether article 6686(a)(7),
    51214752501
                                                       Texas House of Representatives         V.T.C.S.. as amended by House
    Telex    9101674.1367
    Telecopier     512/475-0266
                                                       P. 0. Box 2910                         Bill No. 1778, applies to persons
                                                       Austin, Texas   78769                  who sell boat trailers but not
                                                                                              self-propelled vehicles
        714’Jackson.        S”iW 700                   Honorable Oscar H. Mauzy
        Dallas.   TX.     75202.4506
        2141742-6944
                                                       Chairman
                                                       Committee on Jurisprudence
                                                       Texas State Senate
        4824 Alberta        Ave.. Suite          160   P. 0. Box 12068, Capitol Station
        El Paso, TX.        799052793                  Austin, Texas   78711
        9151533-3464

                                                       Gentlemen:
f’701          Texas. Suite 700
         ,ouston,    TX. 77002.3111                         This opinion addresses inquiries directed to this office
        7131223.5666                                   concerning the   effect of House Bill No. 1778 (amending article
                                                       6686(a)(7), V.T.C.S.) and the applicability of its bond requirement to
                                                       certain dealers otherwise subject to the act. Because both of you ask
        606 Broadway,             Suite 312
        Lubbock,    TX.          79401-3479
                                                       related questions dealing with the same subject matter, we have
        60617476236                                    consolidated your requests in this opinion. Representative Bush asks
                                                       whether amended article 6686(a)(7) applies to persons who sell boat
                                                       trailers but do not sell self-propelled vehicles. Senator Mauzy asks
        4309 N. Tenth, Suite Et
        McAllen.     TX. 76501-1665
                                                       whether the bond requirement added by House Bill No. 1778 is
        5121662.4547                                   applicable to dealers who do not deal in motor vehicles. For reasons
                                                       which shall appear below, we conclude that section (a)(7) of article
                                                       6686 remains applicable to dealers of boat trailers who do not sell
        200   Main      Plaza,     Suite   400
                                                       self-propelled vehicles; we do not, however, believe that the bond
        San Antonio,         TX.     76205.2797
        5121225-4191
                                                       requirement contained therein was intended to apply to such dealers.

                                                             Section (a) of article 6686 details the procedures to be followed
        An Equal        Opportunity/                   by applicants for an original dealer's and manufacturer's general
        Affirmative       Action     Employer          distinguishing number or master dealer's license plate. The statute
                                                       affects any dealer or manufacturer of "motor vehicles, motor cycles,
                                                       house trailers, trailers, or semitrailers" doing business or
                                                       manufacturing such vehicles in this state as those terms are defined
                                                        in article 6675a-1, and article 6686, sections (a)(l), (a)(2), (a)(8),
                                                       .d.T.C.S. Article 6675a-1 provides the following definitions:




                                                                                     p. 577
Honorable Bob Bush
Honorable Oscar H. Mauzy
Page 2 (JM-136)




             (a) 'Vehicle' means every device in, or by
          which any person or property is or may be
          transported or drawn upon a public highway, except
          devices moved only by human power or used
          exclusively upon stationary rails or tracks.

             (b) 'Motor Vehicle' means every vehicle, as
          herein defined, that is self-propelled.

             (c) ‘Motor  Cycle' means every motor vehicle
          designed to propel itself on not more than three
          wheels in contact with the ground . . .

                . . . .

             (g) 'Trailer' means every vehicle designed or
          used to carry its load wholly on its own structure
          and to be drawn by a motor vehicle.

             (h) 'Semi-trailer' means vehicles of the
          trailer type so designed or used in conjunction
          with a motor vehicle that some part of its own
          weight and that of its load rests upon or is
          carried by another vehicle. (Emphasis added).

     House Bill No. 1778, enacted during the last legislative session
and effective January 1, 1984, significantly amended section (a)(7) of
article 6686. Acts 1983, 68th Leg., ch. 941, at 5174. Section   (a) (7)
prescribes the fees and forms required of all applicants for dealer's
and manufacturer's license plates and tags. House Bill No. 1778
raised the fee for these items to two hundred and fifty dollars. Jn
addition, the bill amended section (a)(7) to require "each applicant"
to file a bond in the amount of 25,000 dollars with the Department of
Highways and Public Transportation. The salient features of the bond
are

           1.    it is required of 'each applicant,'

           2.    it is conditioned on

                 (a) payment of valid bank drafts drawn for
                 the purchase of motor vehicles in dealer-to-
                 dealer transactions and

                 (b) transfer of good title to      each motor
                 vehicle the applicant sells, and




                                        p. 578
Honorable Bob Bush
Honorable Oscar H. Mauzy
Page 3   (JM-136)




          3. the bond is waived for applicants possessing
          dealer licenses issued by the Texas Motor Vehicle
          Commission.

Acts 1983, 68th Leg., ch. 941, at 5175.

     The inquiries directed to this office in reference to this
amendment of article 6686 describe the predicament of certain dealers
who, as an adjunct to the sale of another item, sell trailers on which
to transport the object of the primary transaction -- s,        retail
boat dealers who provide their customers with trailers as part of the
sale of a boat.     By virtue of the fact that these dealers are
"regularly and actively engaged in the business of buying, selling, or
exchanging . . . trailers," they must comply with the provisions of
article 6686, section (a)(l). That they do not sell motor vehicles
is, for the purposes of the act, inconsequential. Moreover,         as
section (a)(7) by its terms applies to “[elach       applicant for an
original dealer's or manufacturer's general distinguishing number and
master dealer's license plate," these dealers are similarly bound by
its conditions. Acts 1983, supra at 5174. Accordingly, it is our
opinion that, notwithstanding House Bill No. 1778, article 6686
remains applicable to persons who sell boat trailers but do not sell
self-propelled vehicles. However, to answer the question of whether
these dealers must post the bond required by section (a)(7), we must
resort to settled rules of statutory construction.

     In construing statutes, courts adhere to the following rules:

            No inflexible rule can be announced for the
         construction of statues. However, the dominant
         rule to be observed is to give effect to the
         intention of the Legislature.       Generally the
         intent and meaning is obtained primarily from the
         language of the statute.     In  arriving at the
         intent and purpose of the law, it is proper to
         consider the history of the subject-matter
         involved, the end to be attained, the mischief to
         be remedied, and the purposes to be accomplished.
         'Where, however, the language of the statute is of
         doubtful meaning, or where an adherence to the
         strict letter would lead to injustice, to
         absurdity, or to contradictory provisions, the
         duty devolves upon the court of ascertaining the
         true meaning.      If  the   intentions of     the
         Legislature cannot be discovered, it is the duty
         of the court to give the statute a reasonable
         construction consistent with general principles of
         law.'




                              p. 579
Honorable Bob Bush
Honorable Oscar H. Mauzy
Page 4   (JM-136)




City of Sherman V. Public Utility Commission of Texas, 643 S.W.2d 681,
684 (Tex. 1983). With respect to the legislative intent behind House
Bill No. 1778, we find the following passage instructive:

             [M]any persons are improperly taking financial
          advantage of being designated a Texas auto dealer.
          The designation, obtained for a $100 fee, allows a
          person to purchase autos from other dealers
          substantially below retail prices, and the person
          also would be exempt from the Texas sales tax on
          motor vehicles.

             Although to be designated a Texas auto dealer
          requires other procedures than the $100 fee, these
          procedures are not adequately enforced.        The
          result is many 'non-dealers' seeking to gain the
          dealers designation for the financial benefits.
          Currently approximately 10 to 12 thousand persons
          are awaiting action on their applications to
          become Texas auto dealers.

             In   addition,   many   transactions   between
          independent auto dealers and between auto dealers
          and consumers are not adequately protected from
          certain practices, including a failure to issue
          certificate of title.

Bill Analysis to House Bill No. 1778, prepared for House Committee on
Transportation, filed in Bill File to House Bill No. 1778, Legislative
Reference Library. The purpose of House Bill No. 1778, therefore,
appears two-fold. First, the bill was intended to discourage persons
from unscrupulously acquiring automobile dealers status. Second, the
bill sought to provide security to consumers and auto dealers by
requiring a bond to ensure both the payment of bank drafts drawn by
applicants for the purchase of motor vehicles from another dealer and
the transfer of good title for each motor vehicle sold by applicants.
Thus, while the remainder of article 6686 is applicable to dealers who
sell trailers, it is our opinion that the bond requirement of section
(a)(7) was intended to apply only to dealers who purport to sell motor
vehicles.

     The conclusion we reach rests upon the historical distinction
between "trailers" and "motor vehicles" as objects of regulation.
Though drawn primarily from statutory language, this distinction finds
support in the courts as well:

          [Al 'motor vehicle' is a common term, recognized
          to be a self-propelled vehicle, in other words, a
          vehicle which is pulled or pushed by a motor




                                p. 580
+
    Honorable Bob Bush
    Honorable Oscar H. Mauzy
    Page 5 (JM-136)




             within or on itself. There is no doubt but thst
             the above statutes [articles 6675a-1; 6701h,
             section 1; and 6687-l] indicate, that a trailer
             pulled by a motor vehicle may become a part of
             said motor vehicle, but none of the statutes
             provide that a trailer is a motor vehicle. A
             trailer has been defined by some of the courts as
             follows: 'It is only so much freight, even though
             it does run on its own wheels'. . . . Where a
             person lends a trailer or semi-trailer to an owner
             of a truck and while the same is being so operated
             on the public highway and connected with said
             truck, it has been held that the owner of the
             trailer is not responsible in damages to a third
             party, because the same is not considered a 'motor
             vehicle.' [citations omitted].

    Prudential Insurance Co. of Great Britain v. Associated Employers
    Lloyd, 250 S.W.2d 477, 480 (Tex. Civ. App. - Fort Worth 1952, no
    writ).   Consequently, although the amendment to section (a)(7)
    requires each applicant to file a bond "[a]~ a condition for the
    issuance of a license or licenses described in this subsection," Acts
    1983, m,     at 5175, the specific use of the words "motor vehicle" in
    the amendment evinces the clear legislative intent to limit the
    operation of the bond requirement to motor vehicle dealers.

         Furthermore, the bond required by article 6686, section (a)(7) is
    expressly conditioned upon payment of bank drafts drawn for "the
    purchase of motor vehicles from another dealer and the applicant's
    transfer of good title to each motor vehicle that the applicant
    purports to sell." Id. The dealers described in your requests (1)
    sell trailers and not motor vehicles, (2) engage solely in retail
    sales, not in dealer-to-dealer transactions, and (3) do not issue
    certificates of title to the trailers they sell. See V.T.C.S. art.
    6687-1, §2b (certificate of Title Acts "trailer" means every vehicle
    having weight in excess of 4000 pounds drawn by a motor vehicle). We
    do not presume that the legislature, in enacting House Bill No. 1778,
    intended to impose an impossible requirement on dealers who do not
    sell motor vehicles. See Texas and Pacific Rai.lwayCo. v. Perkins, 48
S.W.2d 249, 251 (Tex.?%&m'n App. 1932, holding approved). Nor do we
    presume that the legislature intended adherence to the strict letter
    of section (a)(7) to create an unjust, absurd, or contradictory
    result. City of Sherman v. Public Utility Commission of Texas, supra.
    Accordingly, we conclude that the bond requirement of amended article
    6686, section (a)(7) does not apply to dealers who do not sell motor
    vehicles as detailed in the foregoing discussion.




                                     p. 581
Honorable Bob Bush
Honorable Oscar H. Mauzy
Page 6   (JM-136)




                             SUMMARY

               Article   6686,    section   (a)(7) remains
          applicable to persons who sell boat trailers but
          do not sell self-propelled vehicles; the bond
          required   by   that   subsection, however,   is
          inapplicable to such persons.




                                        JIM     MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Jon Bible
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                               p. 582